Exhibit 10.22
 
INDEMINIFCATION AGREEMENT


THIS INDEMINIFICATION AGREEMENT (this “Agreement”) is entered into on October
29, 2011 by and among BioNeutral Group, Inc. a Nevada corporation (the
“Company”) and the Indemnitee (“Indemnitee”) executing this Agreement.


RECITALS


WHEREAS, it is essential to the Company that it be able to retain and attract as
directors the most capable persons available;


WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or in other capacities, the Company must
provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;


WHEREAS, Sections 78.7502 of the Nevada Revised Statues (the “NRS”) empower
Nevada corporations to indemnify their directors and officers and Section 78.751
of the NRS further states that the indemnification provided by such sections
“does not exclude any other rights to which a person seeking indemnification or
advancement of expenses may be entitled under the articles of incorporation or
any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise”,


WHEREAS, the Company believes, therefore, that the interest of the Company’s
stockholders would be best served by a combination of (i) such liability
insurance as the Company may hold from time to time and (ii) a contract with its
directors and certain officers, including Indemnitee, to indemnify them to the
fullest extent by law (as in effect on the date hereof, or to the extent any
amendment may expand such permitted indemnification, as hereinafter in effect)
against personal liability for actions taken in the performance of their duties
to the Company; and


WHEREAS, in view of the considerations set forth above, the Company and
Indemnitee desire that Indemnitee be indemnified by the Company as set forth
herein:


NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

1.  Indemnification


a.  Indemnification of Expenses.  The Company shall indemnify, defend (in
accordance with the terms hereof) and hold harmless Indemnitee to the fullest
extent permitted by Nevada Law in effect on the date hereof or as Nevada law may
from time to time be amended (but, in the case of any such amendment, only to
the extent such amendment permits the Company to provide broader indemnification
rights that Nevada law permitted the Company to provide before such amendment),
if such Indemnitee was or is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any hearing, inquiry or
investigation that such Indemnitee reasonably believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a “Claim”) by reason of (or arising in part or in whole out
of) any event or occurrence related to the fact that Indemnitee is or was or may
be deemed a director of the Company, or any parent or subsidiary of the Company,
or by reason of any actions or inaction on the part of such Indemnitee while
serving in such capacity, including, without limitation, any and all losses,
claims, damages, expenses and liabilities, joint or several (including any
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit, proceeding or any claim
asserted) under the Securities Act of 1933, as amended (the “Securities Act”),
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or other
federal or state statutory law or regulation, at common law or otherwise
(hereinafter an “Indemnification Event”) against any and all expenses (including
attorney’s fees and all other costs, expenses and obligations incurred in
connection with investigating, defending a witness in or participating in
(including or any appeal), or preparing to defend, be a witness in or
participate in, any such action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement of such Claim (the “Expenses”).
 
b.  Survival   The Indemnification provided under this Agreement shall survive
and continue as to the Indemnitee for any action the Indemnitee took or did not
take while serving in an indemnified capacity even though the Indemnitee may
have ceased to serve in such capacity and such indemnification shall inure to
the benefit of the Indemnitee from and after Indemnitee’s first day of service
as a director, officer, employee, manager or agent of the Company.
 
 
2

--------------------------------------------------------------------------------

 

2.  Expenses; Indemnification Procedure


a.  Advancement of Expenses.  The Company shall advance all Expenses incurred by
Indemnitee.  The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than fifteen (15)
days after written demand by the Indemnitee therefore to the Company.
 
b.  No Presumptions: Burden of Proof  For purpose of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo-contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
connection with any determination by the Reviewing Party or otherwise as to
whether Indemnitee is entitled to be indemnified hereunder, the burden of proof
shall be on the Company to establish that Indemnitee is not so entitled.
 
c.  Selection of Counsel  In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim, with counsel reasonably approved by the Indemnitee, upon
the delivery to the Indemnitee of written notice of its election to do
so.  After delivery of such notice, approval of such counsel by the Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same Claim; provided that, (1)
the Indemnitee shall have the right to employ the Indemnitee’s counsel in any
such Claim at the Indemnitee’s expenses.


3.  Additional Indemnification Rights; Nonexclusively.


a.  Scope  The Company hereby agrees to indemnify Indemnitee to the greatest
extent permitted by Nevada law and the Articles of Incorporation and Bylaws in
effect on the date hereof or as Nevada law or the Articles of Incorporation and
Bylaws may from time to time be amended (but, in the case of any such amendment,
only to the extent such amendment permits the Company to provide before such
amendment), even if such indemnification is not specifically authorized by the
other provisions of this Agreement or any other agreement, the Articles of
Incorporation, the Bylaws or by statue.  In the event of any change in any
applicable law, statue or rule which narrows the right of a Nevada corporation
to the indemnify a member of its Board of Directors or an officer, employee,
manager, or agent, such change, to the extent not otherwise required by such
law, statute or rule to be applied to this Agreement, shall have no effect on
this Agreement or the parties’ rights and obligations hereunder.


 
3

--------------------------------------------------------------------------------

 
 
b.  Nonexclusively  The indemnification provided by the Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Articles of
Incorporation, Bylaws, any agreement, any vote of stockholders or disinterested
directors, the laws of the State of Nevada or otherwise.


4.  Liability Insurance  Upon the approval of the Board of Directors of the
Company, to the extent the Company maintains liability insurance applicable to
directors, officers, employees, managers, control persons or agents, the
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors.
 
5.  Exceptions  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify the Indemnitee if a final decision by a court hang jurisdiction in the
matter shall determine that such indemnification is not lawful.
 
6.  Counterparts  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
 
7.  Binding Effect; Successors and Assigns  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and or assets of the Company, spouses, heirs, and personal and legal
representatives.  This Agreement shall continue in effect with respect to Claims
relating to Indemnifiable Events regardless of whether the Indemnitee continues
to serve as a director of the Company or of any other enterprise, including
subsidiaries of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
8.  Attorneys’ Fees  In the event that any action is instituted by the
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, the Indemnitee shall be entitled to be paid all Expenses with respect
to such action, unless, as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by the Indemnitee as a basis for such action was not made in good faith or
was frivolous.  In the event of an action instituted by or in the name of the
Company under this Agreement to enforce or interpret any of the terms of this
Agreement, the indemnitees shall be entitled to be paid all Expenses incurred by
such Indemnitee in defense of such action (including costs and expenses incurred
with respect to Indemnitee counterclaims and cross-claims made in such action),
and shall be entitled to the advancement of Expenses with respect to such
action.
 
9.  Notice  All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given (a) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid, (b) upon delivery, if delivered by hand, (c) one business day after the
business day of deposit with Federal Express or similar overnight courier,
freight prepaid, or (d) one day after the business day of delivery by facsimile
transmission, if deliverable by facsimile transmission, with copy by first class
mail, postage prepaid, and shall be addressed if to Indemnitee, at the
Indemnitee’s address as set forth beneath the Indemnitee’s signature to this
Agreement and if to the Company at the address first listed above (attention:
Secretary) or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto.
 
10.  Severability  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.
 
11.  Choice of Law  The Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Nevada, as
applied to contract between Nevada residents, entered into and to be performed
entirely within the State of Nevada, without regard to the conflict laws of
principles thereof.
 
12.  Amendment and Termination  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by the parties to be bound thereby.  Notice of same shall be provided to all
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a continuing waiver.
 
 
5

--------------------------------------------------------------------------------

 
 
13.  Corporate Authority  The Company represents that the Board of  Directors of
the Company in accordance with Nevada law have approved the terms of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

  COMPANY:           BioNeutral Group Inc.            
By:
/s/ Andrew Kielbania       Andrew Kielbania       Its: CEP                    
INDEMNITEE;           /s/ Ronald Del Mauro     Ronald Del Mauro  

 
 
 
6

--------------------------------------------------------------------------------